FIL'. .
                                                                                                  LD
                                                                                         OUPT OF APP AL S
                                                                                            OIV! IOP4IT
                                                                                               S
                                                                                      2013 APR 30 AH 0: 3-
                                                                                                         0
    IN THE COURT OF APPEALS OF THE STATE OF W

                                         DIVISION II


ARTHUR WEST,                                                          No. 421


                               Appellant,

       V.




ROB McKENNA, STATE OF
WASHINGTON; TIM EYMAN;                                           UNPUBLISHED OPINION
AND CITIZENS FOR RESPONSIBLE
SPENDING,




       WORSWICK, C. . —
                  J    Arthur West filed a declaratory judgment action seeking to invalidate

I 1053, an initiative measure requiring a two -
  -                                           thirds vote of the legislature to raise taxes. The

trial court dismissed the action after ruling that West lacked standing and that the action was not

justiciable. West appeals, arguing that ( ) has standing to sue and (2)
                                        1 he                           alternatively, the issues

raised in this action warrant an advisory opinion. We stayed West's appeal pending our Supreme

Court's decision in   League of Education   Voters   v.   State, _ Wn. d —,295 P. d 743 (2013).Our
                                                                     2          3

Supreme Court's decision in League ofEducation Voters renders West's case moot.
                                               FACTS


       In the 2010 election, the voters approved an initiative measure known as I 1053. LAWS
                                                                                  -

OF 2011, ch. 1. I 1053 renewed a statutory requirement that any legislative act raising taxes must
                  -
No. 42125 9 II
          - -


pass each house of the   legislature   with   a       thirds
                                                  two -        supermajority.   LAWS   of   2011, ch. 1, §2


codified at former RCW 43. 35.2011)).
                       034 (
                         1
       After the initiative measure took effect,Arthur West filed a complaint seeking a

declaration that 1 1053 violates the Washington Constitution. On March 3,2011, West filed a
                   -

motion for summary judgment.

       On March 4,2011, the State filed a motion for judgment on the pleadings, asserting that

West's declaratory judgment action failed to present a justiciable controversy and that West

lacked standing. At the State's request, the trial court issued an order scheduling a hearing on

the State's motion before a subsequent hearing on West's motion. The trial court granted the

State's motion for judgment on the pleadings and dismissed the case on April 15, 2011. West

appeals.

       In a separate declaratory judgment action filed in July 2011, a group of education policy

advocates and individuals, including twelve state legislators, challenged I- s supermajority
                                                                           1053'

requirement. League of Educ. Voters, 295            P. d at 746, ¶7.
                                                     3                 Like West,the group alleged that

I- s supermajority requirement violates Washington's constitutional requirement that all
 1053'

legislative acts must receive a majority vote in each house. League ofEduc. Voters, 295 P. d at
                                                                                         3

745, ¶¶1 -2.

       The superior court granted summary judgment to the group, ruling that I- s
                                                                              1053'

supermajority requirement violated Washington's Constitution. League ofEduc. Voters, 295




1 In 2012, the voters renewed this requirement again and amended RCW 43. 35.but the
                                                                     034,
                                                                       1
amendment does not affect this    analysis.        LAWS OF
                                                        .      2013, ch. 1, § (effective Dec. 6,2012).
                                                                             2


                                                         NA
No. 42125 9 II
          - -


P. d at 747, ¶8.
 3                  The State then sought direct review in our Supreme Court, which accepted the

case.   League of Educ. Voters, 295   P. d at 747, ¶9.
                                       3


         We stayed West's appeal pending our Supreme Court's decision in League ofEducation

Voters. Order Staying Appeal, West v. McKenna, No.42125 9 II Wn.App. Jan. 29, 2013).On
                                                        - - (

February 28,2013, our Supreme Court filed its decision in that case. League ofEduc. Voters,

295 P. d 743. The decision held that ( ) group's challenge to I- s supermajority
     3                               1 the                     1053'

requirement was justiciable and ( ) supermajority requirement violates Washington's
                                2 the
Constitution.   League of Educ. Voters, 295               -   2.
                                              P. d at 745 46, ¶
                                               3


         Our Supreme Court issued a mandate on March 26,2013. On March 29 we lifted our

stay. Order Lifting Stay, West v. McKenna, No.42125 9 II Wn.App. Mar. 29, 2013).We now
                                                    - - (

dismiss West's appeal as moot.

                                            DISCUSSION


         A case is moot if it involves only purely academic or abstract propositions, if the

substantial questions presented to the trial court have ceased to exist, or if a court cannot provide
effective relief.   Spokane Research & Def.Fund v.City ofSpokane; 155 Wn. d 89, 99, 17 P. d
                                                                        2         1     3

1117 (2005);
           State v. Turner, 98 Wn. d 731, 733, 658 P. d 658 (1983).Here,the substantial
                                 2                  2

question presented to the trial court has ceased to exist. West's complaint presented only one
substantial question: whether I- s supermajority requirement is invalid because it violates
                               1053'
the Washington Constitution. In League ofEducation Voters, our Supreme Court answered that

question   in the affirmative. 295 P. d at 745 46,
                                    3          -       ¶ Thus, even if West were to prevail on the
                                                       2.

issues raised in this appeal, West's complaint would present no substantial questions to the trial

court. Accordingly,this case is moot. See Spokane Research, 155 Wn. d at 99.
                                                                  2


                                                   3
No. 42125 9 II
          - -



       We must dismiss a moot appeal, unless it presents an issue of continuing and substantial

public interest. West v. Reed, 170 Wn. d 680, 682, 246 P. d 548 (2010).No issue of continuing
                                     2                  3

and substantial interest is presented here. Therefore we dismiss West's appeal.



                                                                 Worswick, C.
We concur:




                                                M